Filed 2/3/22 In re Mark L. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re Mark L., a Person Coming
 Under the Juvenile Court Law.
                                                                 D079337
 THE PEOPLE,

           Plaintiff and Respondent,                             (Super. Ct. No. JCM243488)

           v.

 MARK L.,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Matthew C. Braner, Judge. Affirmed.
         Britton Donaldson, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
      A petition was filed in the juvenile court under Welfare and

Institutions Code1 section 602 alleging Mark L., a juvenile (the Minor), had
committed criminal offenses. The Minor admitted one count of assault with
force likely to produce great bodily injury (Pen. Code, § 245, subd. (a)(4)) and
admitted he personally inflicted great bodily injury on the victim (Pen. Code,
§ 1192.7, subd. (c)(8)). The victim had been hospitalized for significant
injuries. Accordingly, the court set a restitution hearing date.
      The court held a contested restitution hearing. The victim’s mother
and father testified regarding their economic losses in the form of lost wages,
lost vacation time, and hospital and medical costs. The vast bulk of the
medical and hospital costs were paid by insurance. At the conclusion of the
hearing, the court made the following awards of restitution to the victim’s
mother: $807.60 for lost wages; $950 for medical copayments; and
$197,797.11 for hospital and medical costs. The court found the Minor and
his mother were jointly and severally liable for the restitution, with the
mother’s responsibility capped at $45,000 per section 730.7.
      The Minor filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered the Minor the

opportunity to file his own brief on appeal, but he has not responded.2




1    All further statutory references are to the Welfare and Institutions
Code unless otherwise specified.

2     The facts of the underlying offense are not relevant to the review of the
record in this case.
                                        2
                                  DISCUSSION
        As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues which were considered in
evaluating the potential merits of this appeal.
        1. Whether the court’s award of restitution for the juvenile victim’s
hospital expenses paid by his health insurance was proper if the victim’s
mother decides to keep the funds and does not reimburse the insurance
company.
        2. Whether the court’s award of restitution for the juvenile victim’s
hospital expenses paid by his health insurance was proper if the victim’s
mother had a prior agreement with the insurance company to reimburse
them.
        3. Whether the court’s award of restitution for the mother’s lost
vacation time was proper.
        4. Whether the court’s award of restitution for which defendant’s
mother is severally responsible should be limited as she was not informed of
the amount until after disposition of the case.
        We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented the Minor on this appeal.




                                         3
                            DISPOSITION
    The judgment is affirmed.



                                          HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




AARON, J.




                                 4